
	
		I
		111th CONGRESS
		2d Session
		H. R. 5700
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Moran of Kansas
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To protect the rights under the Second Amendment to the
		  Constitution of the United States of members of the Armed Forces and civilian
		  employees of the Department of Defense by prohibiting the Department of Defense
		  from requiring the registration of privately owned firearms, ammunition, or
		  other weapons not stored in facilities owned or operated by the Department of
		  Defense, and by prohibiting the Department of Defense from infringing on the
		  right of individuals to lawfully acquire, possess, own, carry, or otherwise use
		  privately owned firearms, ammunition, or other weapons on property not owned or
		  operated by the Department of Defense.
	
	
		1.Short titleThis Act may be cited as the
			 Service Member Second Amendment
			 Protection Act of 2010.
		2.Prohibition on
			 infringing on the individual right to lawfully acquire, possess, own, carry,
			 and otherwise use privately owned firearms, ammunition, and other
			 weapons
			(a)In
			 generalExcept as provided in subsection (c), the Secretary of
			 Defense may not prohibit, issue any requirement relating to, or collect or
			 record any information relating to, the otherwise lawful acquisition,
			 possession, ownership, carrying, or other use of a privately owned firearm,
			 privately owned ammunition, or another privately owned weapon by a member of
			 the Armed Forces or civilian employee of the Department of Defense on property
			 that is not owned or operated by the Department of Defense.
			(b)Existing
			 regulations and records
				(1)RegulationsAny
			 regulation promulgated before the date of enactment of this Act that requires
			 conduct prohibited by this section is null and void and shall have no force or
			 effect.
				(2)RecordsNot
			 later than 90 days after the date of enactment of this Act, the Secretary of
			 Defense shall destroy any record containing information described in subsection
			 (a) that was collected before the date of enactment of this Act.
				(c)Rule of
			 constructionSubsection (a) shall not be construed to limit the
			 authority of the Secretary of Defense to—
				(1)regulate the
			 possession, carrying, or other use of a firearm, ammunition, or other weapon by
			 a member of the Armed Forces or civilian employee of the Department of Defense
			 while—
					(A)engaged in
			 official duties on behalf of the Department of Defense; or
					(B)wearing the
			 uniform of an Armed Force; or
					(2)create or maintain
			 records relating to an investigation, prosecution, or adjudication of an
			 alleged violation of law (including regulations) not prohibited under
			 subsection (a).
				
